Citation Nr: 0212747	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  97-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
chondromalacia of the left knee with degenerative changes, 
medial meniscus tear, and tendinitis, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for slight laxity of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1977 to 
March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO denied a 
compensable disability evaluation for the service-connected 
chondromalacia of the veteran's left knee.  Following a 
November 1996 notification of the denial, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to a compensable rating for this 
service-connected disability.  

By a February 1997 rating action, the RO awarded a 10 percent 
rating for the service-connected chondromalacia of the 
veteran's left knee with degenerative changes, effective from 
September 9, 1996.  Thereafter, in March 1999, February 2000, 
and December 2000, the Board remanded the veteran's increased 
rating claim to the RO for due process requirements and for 
further evidentiary development.  

Following completion of the instructions set forth in the 
last Board remand dated in December 2000, the RO, by a 
February 2002 rating action, redefined the veteran's 
service-connected left knee disability as chondromalacia of 
the left knee with degenerative changes, a medial meniscus 
tear, and tendinitis and denied an evaluation greater than 
10 percent for this disability.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001) (which rates impairment resulting 
from traumatic arthritis pursuant to Diagnostic Code 5003 
which evaluates impairment caused by degenerative arthritis).  
In addition, the RO granted service connection for slight 
laxity of the veteran's left knee and awarded a 10 percent 
rating to this disability, effective from March 11, 1999.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001) (which 
rates impairment resulting from recurrent subluxation or 
lateral instability of the knee joint).  In July 2002, the RO 
returned the veteran's case to the Board for appellate 
review.  

The concept of pyramiding requires the avoidance of the 
rating of the same service-connected disability, or the same 
manifestations of a service-connected disorder, under 
different diagnostic codes.  38 C.F.R. § 4.14 (2001).  It is 
possible, though, for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of separate ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

With regard to the evaluation of knee pathology involving 
both instability and arthritis, the Board notes that the 
plain language of Diagnostic Codes 5257 and 5003 suggest that 
those Codes apply either to different disabilities or to 
different manifestations of the same disability.  Thus, the 
evaluation of knee dysfunction under the instability and 
arthritis diagnostic codes would not amount to pyramiding 
under section 4.14.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which provides for evaluation of instability of 
the knee without reference to limitation of motion, and 
Diagnostic Code 5003, which rates X-ray findings and 
limitation of motion "under the appropriate diagnostic Codes 
for the specific joint or joints involved (Code 5200 etc.)" 
rather than instability of the knee joint.  Consequently, a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (July 1997).  

In the present case, the RO has confirmed the 10 percent 
rating for the service-connected chondromalacia of the 
veteran's left knee with degenerative changes, medial 
meniscus tear, and tendinitis (under Diagnostic Codes 5010 
and 5003) and has recently awarded a separate 10 percent 
evaluation for slight laxity of this joint (under Diagnostic 
Code 5257).  Pursuant to VAOPGCPREC 23-97 (July 1997), both 
of these increased rating issues are currently before the 
Board for appellate review.  As such, the issues are 
correctly stated as listed on the title page of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The service-connected chondromalacia of the veteran's 
left knee with degenerative changes, a medial meniscus tear, 
and tendinitis is manifested by complaints of pain, weakness, 
swelling, stiffness, as well as popping and burning 
sensations, with objective examination findings of no 
inflammation, swelling, or tenderness and of a range of 
motion from zero to 140 degrees.  

3.  The veteran's left knee is stable.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected chondromalacia of the left knee with 
degenerative changes, medial meniscus tear, and tendinitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5014, 5260-5261 (2001).  

2.  The criteria for a rating in excess of 10 percent for the 
service-connected laxity of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5257 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of these claims.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the March 1997 
statement of the case; the supplemental statements of the 
case subsequently issued in May 1997 and August 1999; the 
February 2000 Board remand; a supplemental statement of the 
case furnished in June 2000; the December 2000 Board remand; 
a May 2001 letter; and a supplemental statement of the case 
issued in February 2002 informed the veteran of the 
provisions of the recently enacted VCAA as well as the 
particular evidence needed to substantiate his increased 
rating claims.  As such, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  In addition, the veteran has undergone several 
pertinent VA evaluations during the current appeal.  
Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, in October 1978, 
the veteran sought treatment for complaints of left knee 
pain.  He reported having continued to play basketball after 
sustaining a minor injury.  A physical examination 
demonstrated a mildly painful gait, a suprapatellar fossa at 
39 centimeters, stability, and no point tenderness.  A soft 
tissue injury was assessed.  

In November 1978, the veteran complained of left knee pain 
for the prior month.  A physical examination of his left knee 
demonstrated mild pain, stability, no point tenderness, and 
no edema or ecchymosis.  A resolving soft tissue injury was 
assessed.  

Between May 1980 and August 1980, the veteran sought 
treatment for his left knee on several occasions.  He 
complained of left knee pain particularly upon prolonged 
walking or standing.  Examinations indicated normal range of 
motion with pain, popping of the joint, crepitus, stability, 
no swelling or atrophy, no joint line tenderness, and no 
laxity.  Assessments of chondromalacia were made.  

In December 1980, the veteran again complained of left knee 
pain.  A physical examination reflected crepitus, no 
swelling, no discoloration, and good range of motion.  

At the separation examination conducted several weeks later 
in December 1980, the veteran reported having previously 
experienced, or experiencing at that time, a "trick" or 
locked knee.  The examiner noted the veteran's history of 
chondromalacia of his left knee.  The discharge evaluation 
demonstrated that the veteran's lower extremities were 
normal.  

In January 1981, the veteran sought treatment for complaints 
of left knee pain.  A physical examination of the veteran's 
left knee reflected crepitus, good range of motion, no 
swelling, no discoloration, and a negative McMurray's test.  
X-rays taken of this joint showed no evidence of a fracture 
or of a bone or joint abnormality.  The examiner assessed 
left knee pain.  

In March 1981, the veteran was discharged from active 
military duty.  During an approximately two-week 
hospitalization by the VA for psychiatric and 
gastrointestinal treatment in January 1988, the veteran 
complained of knee pain.  

In March 1988, the veteran underwent a VA examination, at 
which time he reported experiencing left knee problems.  In 
particular, he cited crepitus in his left knee with motion, 
pain, locking, and "a lot" of popping.  He denied having 
swelling, or difficulty with an ordinary level of walking, 
with his left knee.  A physical examination of the veteran's 
left knee demonstrated a steady gait without limping or pain, 
good tiptoe walk with complaints of anterior left knee pain, 
good heel walking without complaints of anterior left knee 
pain, the ability to squat and to recover well with audible 
crepitus, equal calf circumferences, a left thigh which was 
one-quarter inch less in circumference than the right, no 
increased warmth or redness, no tenderness, good ligament 
stability, full extension with good strength, full flexion 
without complaints, no positive findings on flexion-extension 
manipulation, and mild subpatellar crepitus felt with 
immediate complaints of pain on manipulation of the patella 
in the extended position.  X-rays taken of this joint showed 
no bony or joint abnormalities.  In pertinent part, the 
examiner provided an impression of clinical evidence of a 
mild degree of patello-femoral pain syndrome of the left knee 
which was non-limiting to motion.  

Based on these service, and post-service, medical records, 
the RO, by an April 1988 rating action, granted service 
connection for chondromalacia of the left knee.  In addition, 
the RO assigned a noncompensable evaluation to this 
disability, effective from January 1988.  

In September 1996, the veteran filed a claim for a 
compensable rating for his service-connected left knee 
disability.  VA outpatient treatment records reflected the 
veteran's complaints of left knee pain and popping sensations 
as well as objective examination findings of normal range of 
motion and no swelling, deformity, instability, or effusion 
in July and August 1996.  

Based on this additional evidence, the RO, by an October 1996 
rating action, denied the veteran's claim of entitlement to a 
compensable evaluation for this service-connected disability.  
Following a November 1996 notification of this decision, the 
veteran perfected a timely appeal with respect to the denial.  
In the notice of disagreement which was received at the RO in 
January 1997, the veteran asserted that the service-connected 
chondromalacia of his left knee warranted a 30 percent 
disability rating.  

VA outpatient treatment records dated in October 1996, which 
were received at the RO in January 1997, reflected the 
veteran's complaints of left knee pain, weakness, and 
instability; his denial of any edema or a grinding sound in 
this joint; objective examination findings of a positive 
McMurray's test; and radiographic evidence of degenerative 
changes of his left knee.  Based on this additional evidence, 
the RO, by a February 1997 rating action, redefined the 
veteran's service-connected left knee disability as 
chondromalacia of the left knee with degenerative changes and 
awarded a 10 percent evaluation to this disability, effective 
from September 1996.  This service-connected left knee 
disability has remained evaluated as 10 percent disabling.  

According to the additional evidence received during the 
current appeal, x-rays taken of the veteran's left knee in 
August 1996 were negative for a fracture, dislocation, or 
bone or joint disease.  X-rays taken of this joint in October 
1996 reflected mild degenerative changes with condylar 
lipping and no evidence of a fracture, bony pathology, or 
soft tissue calcification.  

VA medical records dated from January to April 1997 indicated 
essentially monthly outpatient left knee treatment.  
Specifically, the veteran complained of pain and a burning 
sensation in his left knee.  Physical examinations of the 
veteran's left knee demonstrated a range of motion from zero 
to 130 degrees, no effusion, no redness, no joint line 
tenderness, no patellar grinding, and a positive McMurray's 
test.  X-rays taken of his left knee in January 1997 were 
negative for a fracture, dislocation, or bone or joint 
disease.  Magnetic resonance imaging completed on this joint 
in March 1997 reflected tricompartmental degenerative changes 
but no findings consistent with a meniscal tear.  An April 
1997 report includes the examiner's impression of malingering 
versus psychiatric problems.  Also in April 1997, the veteran 
received instructions on quadricep strengthening.  The 
physical therapist noted that the veteran appeared to be 
angry and that she doubted that he would follow the exercise 
program.  

VA outpatient treatment records dated in July 1997 reflect 
the veteran's complaints of persistent left knee pain.  
Approximately one week later in July 1997, the veteran 
underwent a VA joints examination at which time he denied 
taking any analgesics (prescribed or over-the-counter).  The 
examiner explained that his attempts to obtain a reasonable 
medical history from the veteran were unsuccessful.  The 
examiner cited the veteran's evasiveness in answering 
questions and noted that the veteran's "breath smell was 
consistent with alcohol."  

A physical examination of the veteran's left knee 
demonstrated mild suprapatellar effusion, mild suprapatellar 
swelling due to suprapatellar effusion, no inflammation, no 
localized tenderness, no subluxation or lateral instability, 
flexion limited to 120 degrees due to pain, a normal gait, 
and the ability to rise from a chair and to walk normally.  
X-rays taken of the veteran's left knee showed questionable 
arthritic changes but no fractures or dislocations.  The 
examiner diagnosed, in pertinent part, chondromalacia with 
degenerative changes of the left knee.  

During an approximately one month VA hospitalization for 
psychiatric treatment between July and August 1997, the 
veteran complained of knee pain.  A physical examination 
indicated that the veteran's extremities were symmetrical 
with good range of motion and strength.  In pertinent part, 
the examiner provided an impression of knee pain.  

In December 1997, the veteran continued to complain of left 
knee pain.  A physical examination was negative for effusion 
and for anterior/posterior medial and lateral instability.  
The examiner assessed patellar tendinitis.  

In October 1998, the veteran sought VA treatment for 
complaints of left knee pain, instability, and locking.  He 
denied experiencing effusion.  Computed tomography completed 
on the veteran's lower extremity in December 1998 showed no 
opaque joint mice or other abnormalities.  The interpreting 
radiologist recommended that the veteran go to the orthopedic 
clinic for a second opinion.  

Additional VA outpatient treatment records show in March 
1999, the veteran continued to complain of left knee pain and 
instability.  He denied trauma.  A physical examination 
resulted in the examiner's conclusion that the veteran had 
very slight ligamentous laxity of his left knee.  

Between November and December 1999, the veteran received VA 
treatment on several occasions for his left knee.  He 
complained of increasing weakness and pain in his left knee 
and also described a burning sensation over the anterior 
aspect of his left knee.  A physical examination conducted 
during a November to December 1999 psychiatric 
hospitalization demonstrated that the veteran's extremities 
were normal.  A physical evaluation completed on the 
veteran's left knee at a December 1999 outpatient treatment 
session provided objective findings of no effusion, full 
range of motion, no joint line tenderness, quadricep atrophy, 
positive patellar grinding, and a positive Lachman's test as 
well as the examiner's conclusion that the veteran had a 
normal examination except for anterior knee pain.  

In April 2000, the veteran sought treatment for pain and a 
burning sensation of his left knee.  Two days later in the 
same month, he underwent a VA joints examination by the same 
examiner who conducted the prior VA evaluation in July 1997.  
According to the report of the April 2000 VA examination, the 
examiner noted that the veteran was a poor and unreliable 
historian due to a mental disorder.  Specifically, the 
examiner explained that the veteran was very vague in his 
complaints and that his symptoms were not consistent.  
According to the examiner, while the veteran initially said 
that he had pain in his knees for years, he later reported 
that he had experienced such symptomatology for three years 
and then thereafter said that he had had such pain for only 
one year.  The veteran did state that he was unable to squat 
or to stand for a prolonged period of time due to his knee 
condition.  

A physical examination of the veteran's left knee 
demonstrated crepitus with movement of the joint, no 
swelling, no tenderness, normal range of motion without any 
associated pain, and stability.  X-rays taken of the 
veteran's left knee showed no signs of fractures or 
dislocations.  The examiner diagnosed, in pertinent part, 
degenerative joint disease of the left knee (based upon the 
results of the magnetic resonance imaging completed in 1999).  

Additionally, the examiner expressed his opinion that, 
although the veteran was unable to do heavy manual labor due 
to his service-connected left knee disorder, the doctor found 
no disability precluding light labor jobs.  Specifically, the 
examiner concluded that the veteran had no significant 
impairment due to his knee condition that would interfere 
with his current expectations of becoming a jewelry stone 
setter.  The examiner explained that, while the veteran may 
have been getting mild pain in climbing stairs and in 
running, his gait was normal, and he was able to lead a 
normal life appropriate for his age.  The examiner stated 
that the veteran's mental disorder prevented him from giving 
the doctor the exact nature of the disability that he 
encounters in his daily activities.  

Subsequent VA medical records reflect periodic complaints of 
left knee pain.  In particular, in September 2000, the 
veteran sought treatment for complaints of pain and a burning 
sensation in his left knee.  He reported that the Tylenol 
that he had been taking was ineffective against this pain.  
In December 2000, the veteran reiterated his complaints of 
pain and a burning sensation in his left knee.  He was found 
to have full range of motion in his left knee.  

Thereafter, in May 2001, the veteran underwent a VA joints 
examination by the same examiner who had conducted the 
previous VA evaluations in July 1997 and in April 2000.  In 
the report of the May 2001 examination, the examiner noted 
that the veteran was unable to give a detailed history and 
that he was somewhat confused.  The veteran did complain of, 
with respect to his left knee, occasional giving way, 
stiffness, continuous pain, and swelling at times.  He also 
stated that he heard popping sounds in his left knee at 
night.  

Additionally, the veteran reported that he was last employed 
in 1996 as a security guard but had to stop working because 
his left knee was giving way.  The veteran was unable to tell 
the examiner the reason that he was not able to work in jobs 
not requiring prolonged standing.  The veteran did state 
that, due to his left knee condition, he could walk only 
one-quarter of a mile and could not climb stairs, run, or 
take part in any outdoor games.  

A physical examination of the veteran's left knee 
demonstrated no swelling, no tenderness, no inflammation, no 
instability, and a range of motion from zero to 140 degrees.  
X-rays taken of the veteran's left knee showed mild 
degenerative changes.  Magnetic resonance imaging completed 
on this joint reflected a tear in the posterior portion of 
the medial meniscus, an abnormal signal in the medial condyle 
of the femur which was highly suggestive of a bone bruise, 
degeneration changes in the lateral meniscus with no definite 
tear, intact anterior and posterior cruciate ligaments, and 
small joint effusion with a small Baker's cyst along the 
posteromedial aspect of the knee.  

The examiner diagnosed, in pertinent part, tendinitis, a 
medial meniscus tear, and degenerative joint disease of the 
left knee.  In addition, the examiner concluded that the 
veteran does not have any significant knee disorder that 
interferes with his ability to be gainfully employed.  

In a November 2001 addendum, this examiner acknowledged that 
the veteran's activities are restricted by left knee pain in 
the sense that he is able to walk one-quarter of a mile and 
is unable to climb stairs, run, or take part in any outdoor 
games.  However, the examiner also concluded that the 
veteran's left knee condition is not of such severity as to 
preclude employment.  The examiner specifically noted that 
the veteran has no occupational impairment due to his left 
knee condition.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

Throughout the current appeal, the veteran has complained of 
pain, weakness, instability, swelling, stiffness, as well as 
popping and burning sensations in his left knee.  He asserts 
that such symptomatology warrants higher disability ratings 
for his service-connected left knee disabilities.  The 
veteran's descriptions of his left knee pathology are deemed 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Importantly, however, the veteran's descriptions 
of his service-connected left knee disabilities must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

A.  Service-Connected Chondromalacia Of The Left Knee With 
Degenerative Changes, A Medial Meniscus Tear, And Tendinitis

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected 
chondromalacia of the veteran's left knee, with degenerative 
changes, a medial meniscus tear, and tendinitis pursuant to 
Diagnostic Codes 5010 and 5014.  According to Diagnostic Code 
5014, osteomalacia will be evaluated based on the extent of 
the limitation of motion of the affected part(s), as with 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5014 and Note following Diagnostic Code 5024 (2001).  

Pursuant to Diagnostic Code 5010, traumatic arthritis, 
substantiated by X-ray findings, will also be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

According to the relevant diagnostic codes which rate 
impairment resulting from limitation of flexion of the leg, 
evidence that flexion of the leg is limited to 60 degrees 
warrants the assignment of a noncompensable disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  
A 10 percent disability rating requires evidence of 
limitation of flexion to 45 degrees.  Id.  Evidence of 
limitation of flexion of the leg to 30 degrees is necessary 
for the grant of a 20 percent disability evaluation.  Id.  
Evidence that flexion of the leg is limited to 15 degrees 
will result in the assignment of a 30 percent disability 
rating.  Id.  

According to the Diagnostic Code which evaluates impairment 
resulting from limitation of extension of the leg, evidence 
that extension of the leg is limited to 5 degrees warrants 
the assignment of a noncompensable disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  A 
compensable disability evaluation of 10 percent requires 
evidence of limitation of extension of the leg to 10 degrees.  
Id.  Evidence of limitation of extension of the leg to 
15 degrees warrants the grant of a 20 percent disability 
rating.  Id.  Evidence of limitation of extension of the leg 
to 30 degrees will result in the assignment of a 40 percent 
disability rating.  Id.  Evidence of limitation of extension 
of the leg to 45 degrees warrants the grant of a 50 percent 
disability evaluation.  Id.  

In this regard, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  The provisions of 
Diagnostic Codes 5260 and 5261 clearly contemplate limitation 
of motion of the knee joint.  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet.App. 202 (1995) require 
that problems such as pain on use be specifically considered 
by any examiner charged with evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2001).  

With regard to the service-connected chondromalacia of the 
veteran's left knee with degenerative changes, a medial 
meniscus tear, and tendinitis, the medical evidence received 
during the current appeal reflects that this disability is 
manifested by no inflammation, swelling, or tenderness and by 
a range of motion from zero to 140 degrees.  As these 
evaluation findings illustrate, the veteran has normal range 
of motion of his left knee.  See, 38 C.F.R. § 4.71, Plate II 
(2001).  

The service-connected chondromalacia of the veteran's left 
knee with degenerative changes, a medial meniscus tear, and 
tendinitis is currently evaluated as 10 percent disabling.  
According to the pertinent diagnostic codes which rate 
impairment resulting from limitation of flexion, and 
limitation of extension, of the leg, the next higher rating 
of 20 percent requires findings of either limitation of 
flexion of the left leg to 30 degrees or limitation of 
extension of the leg to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (2001).  Significantly, 
however, recent examinations have demonstrated that the 
veteran has full range of motion of his left knee.  See, 
38 C.F.R. § 4.71, Plate II (2001).  Consequently, a 
disability rating greater than the currently assigned 
evaluation of 10 percent cannot be awarded based upon 
limitation of motion of this joint.  38 C.F.R. § 4.71, 
Plate II and § 4.71a, Diagnostic Codes 5260 and 5261 (2001).  

The Board acknowledges the veteran's consistent complaints of 
left knee pain as well as his recent assertion that, due to 
his left knee condition, he can walk only one-quarter of a 
mile and cannot climb stairs, run, or take part in any 
outdoor games.  Significantly, however, recent medical 
evidence has demonstrated that the veteran has full range of 
motion as well as no inflammation, swelling, or tenderness in 
his left knee.  

Further, the examiner who conducted the three VA joint 
examinations during the current appeal expressed his opinion 
at the April 2000 evaluation that, although the veteran was 
unable to do heavy manual labor due to his service-connected 
left knee disorder, he had no disability precluding light 
labor jobs.  In particular, the examiner concluded that the 
veteran had no significant impairment due to his knee 
condition that would interfere with his current expectations 
of becoming a jewelry stone setter.  The examiner explained 
that, while the veteran may have been getting mild pain in 
climbing stairs and in running, his gait was normal, and he 
was able to lead a normal life appropriate for his age.  The 
examiner stated that the veteran's mental disorder prevented 
him from discussing the exact nature of the disability that 
he encounters in his daily activities.  

This examiner reiterated these conclusions at the subsequent 
VA joints examination conducted in May 2001, when he stated 
that the veteran does not have any significant knee disorder 
that interferes with his ability to be gainfully employed.  
Also, in a November 2001 addendum, this examiner acknowledged 
that, while the veteran's activities are restricted by left 
knee pain in the sense that he is able to walk one-quarter of 
a mile and is unable to climb stairs, run, or take part in 
any outdoor games, his left knee condition is not of such 
severity as to preclude employment.  The examiner 
specifically noted that the veteran has no occupational 
impairment due to his left knee condition.  

Thus, based on this pertinent evidence of normal examination 
findings as well as the examiner's repeated conclusions that 
this service-connected left knee disability does not preclude 
the veteran from participating in light labor jobs, that his 
gait is normal, and that he is able to lead a normal life 
appropriate for his age, the Board concludes that the 
currently assigned 10 percent rating for the 
service-connected chondromalacia of the veteran's left knee 
with degenerative changes, a medial meniscus tear, and 
tendinitis contemplates any functional impairment, pain, and 
weakness experienced by the veteran as a result of this 
service-connected left knee disorder.  In other words, the 
current rating of 10 percent for this disability reflects the 
extent of pain and the related functional impairment that the 
veteran experiences as a consequence of use of his left knee.  
See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2001).  

The Board has thoroughly and completely reviewed the evidence 
of record.  A schedular evaluation greater than 10 percent 
for the service-connected chondromalacia of the veteran's 
left knee with degenerative changes, a medial meniscus tear, 
and tendinitis is not warranted.  The preponderance of the 
evidence is against the claim for an increased rating for 
this service-connected disability.  

B.  Service-Connected Laxity Of The Left Knee

The RO has evaluated the service-connected laxity of the 
veteran's left knee pursuant to Diagnostic Code 5257, which 
rates impairment resulting from the extent of recurrent 
subluxation or lateral instability of the knee joint.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  
Specifically, according to this Diagnostic Code, slight 
recurrent subluxation or lateral instability of this joint 
warrants the award of a 10 percent disability rating.  Id.  
Evidence of moderate recurrent subluxation or lateral 
instability of the knee is necessary for the grant of the 
next higher evaluation of 20 percent.  Id.  A rating of 
30 percent may be assigned with evidence of severe recurrent 
subluxation or lateral instability of the knee.  Id.  

The current appeal with regard to the issue of entitlement to 
a rating greater than 10 percent for the service-connected 
laxity of the veteran's left knee originates from an initial 
award.  Consequently, in this rating claim, consideration 
will be given to whether a disability rating greater than 
10 percent was warranted for any period of time during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board acknowledges that, in March 1999, the veteran was 
found to have very slight ligamentous laxity in his left 
knee.  Significantly, however, subsequent VA joint 
examinations conducted in April 2000 and in May 2001 
demonstrated no instability of this joint.  

The service-connected laxity of the veteran's left knee 
disability is currently evaluated as 10 percent disabling.  
According to the pertinent diagnostic code, the next higher 
evaluation of 20 percent requires findings of moderate 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).  The competent medical 
evidence of record in the present case does not provide any 
such findings.  Specifically, recent examination of this 
joint has demonstrated no instability of the veteran's left 
knee.  As such, a higher rating for the service-connected 
laxity of the veteran's left knee cannot be awarded.  

The Board has thoroughly and completely reviewed the evidence 
of record.  A schedular evaluation greater than the currently 
assigned rating of 10 percent for the service-connected 
laxity of the veteran's left knee is not warranted.  The 
preponderance of the evidence is against the claim for a 
disability evaluation greater than 10 percent for this 
service-connected disability.  In addition, the Board 
concludes, for the reasons set out above, that a disability 
rating greater than the currently assigned evaluation of 
10 percent for the service-connected laxity of the veteran's 
left knee is not warranted at any time during the current 
appeal.  See Fenderson, supra.  

C.  Extraschedular Evaluation For Service-Connected Left Knee 
Disabilities

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 

(1996) (the Board may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

In the statement of the case furnished to the veteran and his 
representative in March 1997 and in the supplemental 
statements of the case issued in May 1997 and in June 2000 in 
the present case, the RO provided the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) and included its 
determination that referral for extra-schedular consideration 
for the increased rating issue regarding the 
service-connected chondromalacia of the veteran's left knee 
with degenerative changes, a medial meniscus tear, and 
tendinitis was not warranted.  The Board agrees.  
Additionally, the Board notes that the RO does not appear to 
have considered the matter of entitlement to an 
extraschedular evaluation for the service-connected laxity of 
the veteran's left knee.  

In this regard, the Board notes that the schedular 
evaluations in this case are not inadequate.  In particular, 
higher schedular ratings are provided for the veteran's 
service-connected knee disabilities under Diagnostic Codes 
5003, 5010, 5260, and 5261 (which evaluate arthritic 
impairment resulting in limitation of flexion and extension 
of the leg) as well as under Diagnostic Code 5257 (which 
rates impairment resulting from recurrent subluxation and 
lateral instability), but the medical evidence supporting 
such higher ratings is not present in this case.  Second, the 
Board finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  Specifically, 
it is not shown by the evidence of record that the veteran 
has required any recent hospitalization for either of his 
service-connected knee disabilities.  Also, the overall 
picture presented by the evidence in the claims folder does 
not actually reflect "marked interference" in employment 
due specifically to either of his service-connected knee 
disorders.  

The Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claims for consideration of extra-schedular ratings for the 
service-connected chondromalacia of the veteran's left knee 
with degenerative changes, a medial meniscus tear, and 
tendinitis and for the service-connected laxity of his left 
knee.  These disabilities are appropriately rated under the 
schedular criteria.  


ORDER

A rating greater than 10 percent for chondromalacia of the 
veteran's left knee with degenerative changes, a medial 
meniscus tear, and tendinitis is denied.  

A rating greater than 10 percent for the laxity of the 
veteran's left knee is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

